         Case 1:19-cv-07777-GBD Document 26 Filed 08/28/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, CITY OF
  NEW YORK, STATE OF
  CONNECTICUT, and STATE OF
  VERMONT,
                                                      No. 19-cv-07777 (GBD)
                         Plaintiffs,

              v.

  UNITED STATES DEPARTMENT
  OF HOMELAND SECURITY;
  KEVIN K. McALEENAN, in his
  official capacity as Acting Secretary of
  the United States Department of
  Homeland Security; UNITED
  STATES CITIZENSHIP AND
  IMMIGRATION SERVICES;
  KENNETH T. CUCCINELLI II, in his
  official capacity as Acting Director of
  United States Citizenship and
  Immigration Services; and UNITED
  STATES OF AMERICA,

                         Defendants.


                               DECLARATION OF SERVICE

       I hereby declare that, in accordance with Fed. R. Civ. P. 4(i), I caused a copy of the

Complaint and the Summonses in this action to be served on August 23, 2019, by certified mail,

return receipt requested, on the following persons and agencies:

UNITED STATES OF AMERICA
Honorable William P. Barr
Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530




                                                1
         Case 1:19-cv-07777-GBD Document 26 Filed 08/28/19 Page 2 of 4




KEVIN K. McALEENAN, in his official capacity as
Acting Secretary of the United States Department of Homeland Security
c/o United States Department of Homeland Security
Office of the General Counsel
245 Murray Lane SW
Washington, DC 20528

KENNETH T. CUCCINELLI II, in his official capacity as
Acting Director of United States Citizenship and Immigration Services
c/o United States Department of Homeland Security
Office of the General Counsel - Chief Legal Counsel USCIS
245 Murray Lane SW
Washington, DC 20528

UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES
U.S. Department of Homeland Security
Office of the General Counsel - Chief Legal Counsel USCIS
245 Murray Lane SW
Washington, DC 20528


UNITED STATES DEPARTMENT OF HOMELAND SECURITY
Office of the General Counsel
245 Murray Lane SW
Washington, DC 20528


Civil-Process Clerk
United States Attorney’s Office
Southern District of New York
1 St. Andrew's Plaza
New York City, NY 10007

See Ex. 1.

       As indicated on the United States Postal Service Tracking website, a true and correct

copy of which is annexed hereto as Exhibit 2, the certified mailing was delivered to the United

States of America on August 27, 2019. See also Ex. 1 (indicating the tracking number for the

certified mailing to the United States of America).




                                                2
         Case 1:19-cv-07777-GBD Document 26 Filed 08/28/19 Page 3 of 4



       As indicated on the United States Postal Service Tracking website, a true and correct

copy of which is annexed hereto as Exhibit 3, the certified mailing was delivered to Kevin K.

McAleenan on August 26, 2019. See also Ex. 1 (indicating the tracking number for the certified

mailing to Kevin K. McAleenan).

       As indicated on the United States Postal Service Tracking website, a true and correct

copy of which is annexed hereto as Exhibit 4, the certified mailing was delivered to Kenneth T.

Cuccinelli II on August 26, 2019. See also Ex. 1 (indicating the tracking number for the certified

mailing to Kenneth T. Cuccinelli II).

       As indicated on the United States Postal Service Tracking website, a true and correct

copy of which is annexed hereto as Exhibit 5, the certified mailing was delivered to the United

States Citizenship and Immigration Services on August 26, 2019. See also Ex. 1 (indicating the

tracking number for the certified mailing to the United States Citizenship and Immigration

Services).

       As indicated on the United States Postal Service Tracking website, a true and correct

copy of which is annexed hereto as Exhibit 6, the certified mailing was delivered to the United

States Department of Homeland Security on August 26, 2019. See also Ex. 1 (indicating the

tracking number for the certified mailing to the United States Department of Homeland

Security).

       As indicated on the United States Postal Service Tracking website, a true and correct

copy of which is annexed hereto as Exhibit 7, the certified mailing was delivered to the Civil-

Process Clerk for the United States Attorney’s Office in the Southern District of New York on

August 26, 2019. See also Ex. 1 (indicating the tracking number for the certified mailing to the




                                                3
           Case 1:19-cv-07777-GBD Document 26 Filed 08/28/19 Page 4 of 4



Civil-Process Clerk for the United States Attorney’s Office in the Southern District of New

York).

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Dated: New York, New York
       August 28, 2019




                                       By:     /s/ Abigail Rosner
                                               Abigail Rosner
                                               Assistant Attorney General
                                               Office of the New York State Attorney General
                                               28 Liberty Street
                                               New York, New York 10005
                                               (212) 416-8922
                                               Abigail.Rosner@ag.ny.gov




                                                  4
